Citation Nr: 0324194	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-10 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to a rating higher than 30 percent for the 
service-connected residuals of shell fragment wounds of the 
right index finger, ring finger, and small finger.  

2.  Entitlement to a rating higher than 10 percent for the 
service-connected residuals of multiple fragment wound scars 
of the right arm.  

3.  Entitlement to a rating higher than 10 percent for the 
service-connected residuals of multiple fragment wound scars 
of the left lower extremity.  

4.  Entitlement to a rating higher than 10 percent for the 
service-connected residuals of multiple fragment wound scars 
of the right lower extremity.   






REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from December 1965 to November 
1967.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from August 1998 and May 1999 decisions of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in November 2000.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2002.  

Additional development was undertaken by the Board in July 
2002, as set forth below.  



REMAND

As noted, in July 2002, the Board ordered further development 
in this case without remanding the matter to the RO.  That 
development was ordered pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  

However, on May 1, 2003, 38 C.F.R. § 19.9(a)(2) was found to 
be invalid by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Principi, 
No. 02-7304 (Fed. Cir. May 1, 2003).  

Hence, this case must be remanded for further development and 
review of evidence initially developed by the Board.  

Likewise, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations became effective on November 9, 2000.  

The Board acknowledges that the RO has taken action to comply 
with the provisions of the VCAA.  

A letter sent to the veteran by the RO in January 2002 
provided notification as to the veteran's rights in the VA 
claims process, and notification of what he should do and 
what VA would do to obtain additional evidence.  

In order to complete necessary procedural and evidentiary 
development, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed for each issue in appellate 
status.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  Following completion of the action 
requested hereinabove and any additional 
development, the RO should then review 
the veteran's claims, including the 
evidence initially developed by the 
Board.  If action remains adverse to the 
veteran, an appropriate Supplemental 
Statement of the Case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




